Case 2:19-cv-08917-SB-KS Document 32-2 Filed 02/11/21 Page 1 of 2 Page ID #:542



  1
      Jen-Feng Lee, SBN 204328
  2   jflee@ltpacificlaw.com
      Kenneth K. Tanji, Jr., SBN 162273
  3
      ktanji@ltpacificlaw.com
  4   LT Pacific Law Group, LLP
  5
      17800 Castleton Street, #560
      City of Industry, CA 91748
  6   T: 626-810-7200
  7   F: 626-810-7300
  8
      Attorneys for Plaintiff
  9   OCM GROUP USA INC.
 10

 11                       UNITED STATES DISTRICT COURT
 12                     CENTRAL DISTRICT OF CALIFORNIA
 13

 14   OCM GROUP USA INC.                           Case No. 2:19-CV-08917-SB (KSx)
 15
                  Plaintiff,                       Plaintiff’s Compendium of Exhibits
 16

 17
            vs.

 18   LIN’S WAHA INTERNATIONAL
 19   CORP, a New York corporation; and
      DOES 1 - 10,
 20

 21               Defendants.
 22

 23

 24
            Plaintiff, OCM Group USA, Inc. (“OCM” or Plaintiff), via counsel,
 25
      present this compendium (“Compendium”) of exhibits, in support of Plaintiff’s
 26   Opposition to summary judgment motion (“MSJ”) filed by Defendant Lin’s
 27   Waha International (“LW”).
 28
      ____________________________________________________________________________________

                               Plaintiff’s Compendium of Exhibits
                                               1
Case 2:19-cv-08917-SB-KS Document 32-2 Filed 02/11/21 Page 2 of 2 Page ID #:543



  1
      1: Emails discussing issues of liability and damages.
  2
      2: LW produced sales summary, for the 9 Branded Products at issue and
  3
          obtained the profit of $24,847 (derived by [$128,754 - $103,907]).
  4
      3: Veterinary Certificates accompanying OCM’s Branded Products, showing
  5
          milk/dairy sources from New Zealand or Australia, for compliance with
  6
          import regulations set by USDA/APHIS.
  7   4: Defendant produced documents, showing LW’s branded products were
  8       seized/destroyed by USDA/APHIS, violating import entry regulations.
  9   5: OCM’s purchase cost document (OCM-002) for the 9 Branded Products.
 10   6: OCM’s sales price documents (OCM-003 – 006) for the 9 Branded Products.
 11   7: OCM’s computation (OCM-001) showing it would have made the $82k
 12       profit.
 13   8: OCM’s other cease-and-desist letters re exclusivity deals it has.
 14   9: Declarations by four vendors/merchants acknowledging OCM’s exclusivity
 15       right with the XPP branded products in U.S.
 16   10: OCM’s sales of the Branded Products produced via Excel files (under seal).
 17   11: OCM’s screenshot showing its U.S. market coverage served by four (4)
 18       branch offices.
 19   12: Some discovery documents showing OCM’s promotion and market
 20       penetration across United States.
 21   13: OCM’s responses to interrogatories, showing OCM’s advertisement
 22       campaign and market penetration across the whole United States.
 23

 24   Dated: February 11, 2021                         Respectfully Submitted,
 25                                                    /s/Jen-Feng Lee
 26                                                    Jen-Feng (Jeff) Lee
 27
                                                       Attorney for Plaintiff,
                                                             OCM GROUP USA INC.
 28
      ____________________________________________________________________________________

                               Plaintiff’s Compendium of Exhibits
                                               2
